PER CURIAM.
This was an appeal from a partial judgment which was styled “final judgment”, entered in an action at law for replevin. This court, ex mero motu, dismisses the appeal for lack of jurisdiction, but without prejudice to review the points on appeal if properly presented after entry of a final judgment. See: 2 Malloy, Florida Appellate Practice and Procedure § 15.13, pp. 225-226, Wabash Life Insurance Company of Indianapolis v. Rosenberg, Fla.App.1965, 177 So.2d 538 (Carroll, J., concurring specially); Fontainebleau Hotel Corp. v. Young, Fla.App. 1964, 162 So.2d 303, 308.